Citation Nr: 0844744	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 70 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that symptomatology associated 
with the veteran's PTSD more closely approximates total 
occupational and social impairment to support a finding that 
the veteran's psychiatric disability more nearly approximates 
the criteria associated with a 100 percent rating under 
Diagnostic Code 9411.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008). 







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal with 
respect to the veteran's increased rating claim for PTSD, no 
further notification or assistance is necessary to develop 
facts pertinent to this claim.  Any notice defect with 
respect to the element of effective date will be addressed by 
the AOJ when effectuating the award of benefits.   


Analysis 

The veteran seeks entitlement to a higher rating for his 
service-connected PTSD.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's service-connected PTSD is presently assigned a 
70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  A 70 percent rating is prescribed when there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2008).  

In order for the veteran to receive the next higher 
disability rating of 100 percent for his PTSD, the evidence 
should show that his psychiatric disability more closely 
approximates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

At the December 2008 Board hearing, the veteran reported that 
he has no friends, does not take baths and leaves everything 
dirty, threatens others who will not help him and has 
homicidal thoughts, has constant thoughts of suicide and 
attempted to overdose on his psychiatric medication a couple 
of months ago, forgets to take his psychiatric medication, 
frequently wanders around the town and talks to himself, has 
difficulty managing his anger and severe anxiety, and has not 
worked since 1986 due to psychiatric symptomatology.  The 
veteran also reported that his sisters help him to eat, 
sleep, and take baths and periodically rent run-down motel 
rooms for him to stay as the veteran reportedly is 
essentially homeless as his "wife" made him leave their 
home due to his psychiatric problems.  [However, the Board 
notes that the January 2008 VA examination report notes that 
the veteran is single and has never been married.]  The 
veteran further reported that he slept in the park the night 
before the Board hearing.        

The Board notes that the objective medical evidence of record 
fails to show any evidence of gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
or memory loss for names of close relatives, own occupation, 
or own name due to PTSD at any time relevant to the current 
appeal period.  However, the veteran is noted to have 
demonstrated disorientation as to time as a result of his 
PTSD.  Indeed, the veteran's orientation with respect to time 
was not shown to be intact at the most recent January 2008 VA 
PTSD examination.  The evidence also indicates that the 
veteran demonstrates intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) due to PTSD.  Indeed, the March 2006 PTSD 
examiner described the veteran as appearing "disheveled" 
while wearing a "dirty green button-up shirt."  The January 
2008 PTSD examiner similarly noted that the veteran wore 
"disheveled clothes" and was "very odiferous."  The 
veteran's daughter also wrote in an April 2006 statement that 
she helped the veteran clean because he left everything dirty 
and she often had to "look after" him.  While the January 
2008 VA PTSD examiner noted that the veteran was able to 
maintain minimal personal hygiene and has no problems with 
activities of daily living, the Board affords more probative 
weight to the descriptions of the veteran's appearance at the 
PTSD examinations when considered together with his 
daughter's report of having to help clean and care for the 
veteran.  The medical evidence also shows that the veteran 
experiences delusions and hallucinations as a symptom of his 
PTSD.  The veteran told the January 2008 VA PTSD examiner 
that he had both auditory and visual hallucinations and the 
examiner later wrote that the veteran had persistent 
hallucinations.  While the March 2006 VA PTSD examination 
report as well as relevant VA treatment records alternatively 
show that the veteran frequently denied having hallucinations 
or delusions to mental health examiners, the record shows 
that the veteran has a history of hallucinations associated 
with his psychiatric disability.  38 C.F.R. § 4.1.  Moreover, 
the veteran demonstrates a history of suicidal and homicidal 
ideation and reported constant thoughts of suicide and a 
desire to hurt others at the January 2008 VA PTSD 
examination.

Although the Board recognizes that the January 2008 VA PTSD 
examiner wrote that he believed that the veteran was 
malingering and over-endorsing his symptoms, the veteran is 
competent to report his psychiatric symptomatology and there 
is no evidence contained in the record that clearly indicates 
that the veteran's report of psychiatric symptomatology is 
not credible.  The Board also observes that mental health 
examiners have typically assigned the veteran GAF scores 
ranging from 55 to 60, which indicates that his psychiatric 
disorder is only productive of moderate symptoms and 
impairment in occupational and social functioning.  
Nonetheless, the record shows that the veteran has been found 
to be unemployable by reason of a psychiatric disability by 
the Social Security Administration (SSA).  As the record 
shows that the veteran's psychiatric symptomatology has been 
attributed to various diagnoses of a mental disorder and it 
is frequently not possible to distinguish among 
symptomatology resulting from the veteran's PTSD and other 
nonservice-connected mental disorders, the Board must 
consider all psychiatric symptomatology demonstrated by the 
veteran as attributable to his service-connected PTSD.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

Thus, the Board has considered the psychiatric symptomatology 
demonstrated by the veteran as well as his unemployability 
due to psychiatric disability and resolves any doubt in favor 
of the veteran in concluding that the overall disability 
picture associated with the veteran's service-connected PTSD 
more closely approximates total occupational and social 
impairment warranting a 100 percent disability rating on a 
schedular basis for the entire appeal period.  


ORDER

Entitlement to an evaluation of 100 percent for service-
connected PTSD is granted for the entire appeal period, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


